               Case 2:20-mj-00766-EJY Document 13 Filed 09/15/20 Page 1 of 4



1    Dustin R. Marcello, Esq.
     Nevada bar No. 10134
2
     PITARO & FUMO, CHTD.
3    601 Las Vegas Boulevard, South
     Las Vegas, Nevada 89101
4    (702) 474-7554 Fax (702) 474-4210
5
     Email: dustin.fumolaw@gmail.com; kristine.fumolaw@gmail.com
     Attorney for Defendant – BRYAN ROBINSON
6

7
                                   UNITED STATES DISTRICT COURT
8                                       DISTRICT OF NEVADA
                                                ***
9

10   UNITED STATES OF AMERICA,           )                 2:20-mj-00766-EJY
11
                                         )
                                         )
12               Plaintiff,              )
                                         )
13
     v.                                  )
14                                       )
     BRYAN ROBINSON,                     )
15                                       )
                 Defendant.              )
16
     ____________________________________)
17

18
         STIPULATION AND ORDER TO CONTINUE PRELIMINARY EXAMINATION

19          IT IS HEREBY STIPULATED AND AGREED by and between DUSTIN R.
20   MARCELLO, ESQ. Counsel for Defendant BRYAN ROBINSON and JAMIE MICKELSON,
21   Assistant United States Attorney, that Preliminary Examination currently scheduled for
22   September 15, 2020 at 4:00 p.m., be vacated and reset to a date and time convenient to the court
23   but no earlier than sixty (50) days.
24          This Stipulation is entered into for the following reasons:
25           1. Counsel has spoken to Defendant and he has no objection to the request for
26
                 continuance.
27
             2. Defendant is currently out on pretrial release.
28


                                                     -1-
            Case 2:20-mj-00766-EJY Document 13 Filed 09/15/20 Page 2 of 4



1          3. Counsel for defendant has spoken to AUSA and she has no objection to the
2
              continuance.
3
           4. Counsel needs additional time to adequately review the case.
4

5
           5. Denial of this request for continuance could result in a miscarriage justice.

6          6. For all the above-stated reasons, the ends of justice would best be served by a
7             continuance of the Preliminary Examination until a date and time convenient to the
8
              court.
9
          This is the first request for continuance filed herein.
10

11               DATED: September 14, 2020

12

13
            /S/                                        /S/
14   DUSTIN R. MARCELLO, ESQ.                    JAMIE MICKLESON, ESQ.
     601 Las Vegas Boulevard, South              ASSISTANT UNITED STATES ATTORNEY
15
     Las Vegas, Nevada 89101                     500 LAS VEGAS BOULEVARD SOUTH. #1200
16   ATTORNEY FOR THE DEFENDANT                  LAS VEGAS, NEVADA 89101
     BRYAN ROBINSON                              ATTORNEY FOR UNITED STATES OF
17                                               AMERICA
18

19

20

21

22

23

24

25

26

27

28


                                                    -2-
              Case 2:20-mj-00766-EJY Document 13 Filed 09/15/20 Page 3 of 4



1
                                   UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
                                                ***
3

4
     UNITED STATES OF AMERICA,           )                  2:20-MJ-00766-EJY
5                                        )
                                         )
6                Plaintiff,              )
7
                                         )
     v.                                  )
8                                        )
     BRYAN ROBINSON,                     )
9                                        )
10
                 Defendant.              )
     ____________________________________)
11
                                           FINDINGS OF FACT
12
             Based on the pending Stipulation of counsel, and good cause appearing therefore, the
13
     Court finds:
14
            This Stipulation is entered into for the following reasons:
15
             1. Counsel has spoken to Defendant and he has no objection to the request for
16
                    continuance.
17

18           2. Defendant is currently out on pretrial release.

19           3. Counsel for defendant has spoken to AUSA and she has no objection to the
20
                    continuance.
21
             4. Counsel needs additional time to adequately review the case.
22

23
             5. Denial of this request for continuance could result in a miscarriage justice.

24           6. For all the above-stated reasons, the ends of justice would best be served by a
25
                    continuance of the Preliminary Examination until a date and time convenient to the
26
                    court.
27
            This is the first request for continuance filed herein.
28


                                                      -3-
                  Case 2:20-mj-00766-EJY Document 13 Filed 09/15/20 Page 4 of 4



1                                          CONCLUSIONS OF LAW
2
                Denial of this request for continuance would deny the parties herein the opportunity
3
     to effectively and thoroughly prepare for Probation Revocation Hearing.
4
                Additionally, denial of this request for continuance could result in a miscarriage of
5
     justice.
6

7
                                                     ORDER
8

9
                IT IS HEREBY ORDERED that the Preliminary Examination currently scheduled for
10
     September 15, 2020, at 4:00 p.m., be continued to the 16th          day
11
              November
     of__________________________, 2020 at 4:00 p.m. _ , in courtroom                  3B.
12

13                                          September
                            15th day of _____________________,
                DATED this ______                              2020.
14

15
                                                      ________________________________________
16                                                    U.S. MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26

27

28


                                                         -4-
